Exhibit 10.1

SUPPORT AGREEMENT

This SUPPORT AGREEMENT (this “Agreement”) is entered into as of September     ,
2009, between Atheros Communications, Inc., a Delaware corporation (“Parent”),
Iceman Acquisition One Corporation, a Delaware corporation and a direct
wholly-owned subsidiary of Parent (“Merger Subsidiary One”), Iceman Acquisition
Two LLC, a Delaware limited liability company and a direct wholly-owned
subsidiary of Parent (“Merger Subsidiary Two”), and the undersigned stockholder
(the “Stockholder”) of Intellon Corporation, a Delaware corporation (the
“Company”).

WHEREAS, concurrently herewith, Parent, Merger Subsidiary One, Merger Subsidiary
Two and the Company (together, the “Parties”) will enter into an Agreement and
Plan of Merger (the “Merger Agreement”) pursuant to which the Parties have
agreed that Parent will acquire the Company through a merger of Merger
Subsidiary One with and into the Company (the “First Step Merger”) in accordance
with Delaware Law, with the Company continuing as the surviving corporation (the
“Interim Surviving Corporation”) whereby at the Effective Time (as such term is
defined in the Merger Agreement) all of the outstanding shares of capital stock
of the Company (the “Company Stock”) shall cease to exist and shall become and
convert into the right to receive a portion of the Merger Consideration (as such
term is defined in the Merger Agreement) as set forth in the Merger Agreement;

WHEREAS, immediately following the Effective Time, subject to the satisfaction
of certain requirements set forth in the Merger Agreement and upon the terms and
subject to the conditions set forth in the Merger Agreement and the applicable
provisions of Delaware Law, the Interim Surviving Corporation shall be merged
with and into Merger Subsidiary Two (the “Second Step Merger” and, together with
the First Step Merger, the “Merger”), the separate corporate existence of the
Interim Surviving Corporation shall thereupon cease and Merger Subsidiary Two
shall continue as the surviving entity and wholly-owned subsidiary of Parent;

WHEREAS, as of the date hereof, the Stockholder owns (either beneficially or of
record) the securities of the Company as is indicated on Schedule A of this
Agreement;

WHEREAS, the Stockholder acknowledges that he, she or it has received and
reviewed a copy of the Merger Agreement; and

WHEREAS, as an inducement and a condition to the willingness of Parent, Merger
Subsidiary One and Merger Subsidiary Two to enter into the Merger Agreement,
Parent, Merger Subsidiary One and Merger Subsidiary Two require that the
Stockholder enter into, and the Stockholder has agreed to enter into, this
Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, agreements and covenants set forth herein and in
the Merger Agreement, Parent, Merger Subsidiary One, Merger Subsidiary Two and
the Stockholder, each intending to be legally bound, hereby agree as follows:

1. Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

(a) “beneficial ownership” shall be as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended.

 

-1-



--------------------------------------------------------------------------------

(b) “Expiration Date” shall mean the earliest to occur of (i) such date and time
as the Merger Agreement shall have been terminated for any reason or (ii) such
date and time as the First Step Merger shall become effective in accordance with
the terms and provisions of the Merger Agreement.

(c) “Person” shall mean any individual, corporation, limited liability company,
general or limited partnership, trust, unincorporated association or other
entity of any kind or nature, or any governmental authority.

(d) “Shares” shall mean (i) all securities of the Company (including all shares
of Company Common Stock, Company Preferred Stock and all options, warrants and
other rights to acquire shares of Company Stock) beneficially owned by the
Stockholder as of the date hereof, and (ii) all additional securities of the
Company (including all additional shares of Company Common Stock, Company
Preferred Stock and all additional options, warrants and other rights to acquire
shares of Company Stock) of which the Stockholder acquires beneficial ownership
during the period from the date of this Agreement through the Expiration Date
(including by way of stock dividend or distribution, split-up, recapitalization,
combination, exchange of shares and the like).

(e) “Transfer”. A Person shall be deemed to have effected a “Transfer” of a
Share if such person directly or indirectly (i) sells, pledges, encumbers,
assigns, grants an option with respect to, transfers or disposes of such Share
or any interest in such Share, or (ii) enters into an agreement or commitment
providing for the sale of, pledge of, encumbrance of, assignment of, grant of an
option with respect to, transfer of or disposition of such Share or any interest
therein.

2. Transfer of Shares.

(a) Transfer Restrictions. Except as expressly contemplated by this Agreement in
connection with the Merger, the Stockholder shall not cause or permit any
Transfer of any of the Shares during the term of this Agreement.

(b) Permitted Transfers. Section 2(a) shall not prohibit a Transfer of any
Shares by the Stockholder: (i) if the Stockholder is an individual, (X) to any
member or members of the Stockholder’s immediate family or to trusts for the
benefit of such persons, (Y) upon death of the Stockholder or (Z) pursuant to a
sales plan entered into prior to the date hereof pursuant to Rule 10b5-1 of the
Securities Exchange Act of 1934, as amended, as copy of which as been provided
to Parent; (ii) if Stockholder is a partnership or limited liability company, to
one or more partners or members of the Stockholder or to an affiliated
corporation, partnership or limited liability company under common control with
the Stockholder; or (iii) if Stockholder is the trustee of a trust, to one or
more beneficiaries of such trust; provided that, a transfer referred to in this
sentence shall be permitted only if, as a precondition to such Transfer, the
transferee agrees in writing, reasonably satisfactory in form and substance to
Parent, to be bound by all of the terms of the Agreement. No such Transfer shall
constitute or result in a release of any transferor from any of its obligations
under this Agreement, and following any such Transfer the transferor shall
remain jointly and severally liable with the transferee for any breach of the
Agreement by the transferee.

(c) Transfer of Voting Rights. The Stockholder shall not deposit (or permit the
deposit of) any Shares in a voting trust or grant any proxy or enter into any
voting agreement or similar agreement in contravention of the obligations of the
Stockholder under this Agreement with respect to any of the Shares.

3. Agreement to Vote Shares.

(a) Prior to the Expiration Date, at every meeting of the stockholders of the
Company called, and at every adjournment or postponement thereof, and, in the
event the Company determines to seek

 

-2-



--------------------------------------------------------------------------------

stockholder action or approval by written consents, on every such action or
approval by written consent of the stockholders of the Company, the Stockholder
(solely in the Stockholder’s capacity as such) shall, or shall cause the holder
of record on any applicable record date to, vote the Shares:

(i) in favor of the Merger, the adoption, execution and delivery by the Company
of the Merger Agreement and the approval of the terms thereof, and each of the
actions contemplated by the Merger Agreement and this Agreement and any actions
required in furtherance hereof or thereof;

(ii) against approval of any proposal made in opposition to, or in competition
with, consummation of the Merger or any other transactions contemplated by the
Merger Agreement; and

(iii) against any of the following actions (other than those actions that relate
to the Merger and any other transactions contemplated by the Merger Agreement):
(A) any merger, consolidation, business combination, sale of assets,
reorganization or recapitalization of the Company or any subsidiary of the
Company with any party, (B) any sale, lease or transfer of any significant part
of the assets of the Company or any subsidiary of the Company, (C) any
reorganization, recapitalization, dissolution, liquidation or winding up of the
Company or any subsidiary of the Company, (D) any material change in the
capitalization of the Company or any subsidiary of the Company, or the corporate
structure of the Company or any subsidiary of the Company, or (E) any other
action or agreement that is intended, or could reasonably be expected to,
impede, interfere with, delay, postpone, discourage or adversely affect the
Merger or any other transactions contemplated by the Merger Agreement.

(b) The Stockholder agrees that the Shares that are entitled to be voted shall
be voted (or cause to be voted) as set forth in Section 3(a) whether or not the
Stockholder’s vote, consent or other approval is sought on only one or any
combination of the matters set forth in clauses (i)-(iii) of Section 3(a) above
and at any time following the date of this Agreement but prior to the Expiration
Date.

(c) In the event that a meeting of the stockholders of the Company is held prior
to the Expiration Date, the Stockholder shall, or shall cause the holder of
record on any applicable record date to, appear at such meeting or otherwise
cause the Shares to be counted as present thereat for purposes of establishing a
quorum.

(d) The Stockholder shall not enter into any agreement or understanding with any
Person to vote or give instructions in any manner inconsistent with the terms of
this Section 3.

4. Agreement Not to Exercise Appraisal Rights. The Stockholder shall not
exercise any rights (including, without limitation, under Section 262 of
Delaware Law) to demand appraisal of any Shares that may arise with respect to
the Merger.

5. Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall (or shall require the Stockholder
to attempt to) limit or restrict the Stockholder in his or her capacity as a
director or officer of the Company or any designee, employee, representative or
affiliate of the Stockholder who is a director or officer of the Company from
acting in such capacity or voting in such person’s sole discretion on any matter
(it being understood that this Agreement shall apply to the Stockholder solely
in the Stockholder’s capacity as a stockholder of the Company).

6. Irrevocable Proxy. Concurrently with the execution of this Agreement, the
Stockholder shall deliver to Parent a limited irrevocable proxy in the form
attached hereto as Exhibit A (the “Proxy”), which shall be irrevocable to the
fullest extent permissible by law, with respect to the Shares. If for any reason
the Proxy granted pursuant to this Agreement is not irrevocable, then the
Stockholder agrees to vote the Shares that are then entitled to vote in
accordance with Section 3 of this Agreement. Upon the Expiration Date, the Proxy
shall terminate automatically without any further action by any party hereto.

 

-3-



--------------------------------------------------------------------------------

7. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent any direct or indirect ownership or incidence of ownership of or
with respect to any Shares. All rights, ownership and economic benefits of and
relating to the Shares shall remain vested in and belong to the Stockholder, and
Parent shall have no authority to manage, direct, superintend, restrict,
regulate, govern, or administer any of the policies or operations of the Company
or exercise any power or authority to direct the Stockholder in the voting of
any of the Shares, except as otherwise provided herein.

8. Representations and Warranties of the Stockholder.

(a) Organization; Power; Binding Agreement. The Stockholder has full power and
authority to execute and deliver this Agreement and the Proxy and, to perform
the Stockholder’s obligations hereunder and to consummate the transactions
contemplated hereby. The execution, delivery and performance by the Stockholder
of this Agreement and, the performance by the Stockholder of its obligations
hereunder and the consummation by the Stockholder of the transactions
contemplated hereby have been duly and validly authorized by the Stockholder, if
applicable, and no other actions or proceedings on the part of the Stockholder
are necessary to authorize the execution and delivery by it of this Agreement
and, the performance by the Stockholder of its obligations hereunder or the
consummation by the Stockholder of the transactions contemplated hereby. The
Stockholder has full power and authority to bind any and all of its affiliates
whose shares of Company Stock are or may deemed to be beneficially owned by the
Stockholder. This Agreement has been duly executed and delivered by the
Stockholder, and, assuming this Agreement constitutes a valid and binding
obligation of Parent, constitutes a valid and binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
except that such enforceability (i) may be limited by bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and other similar laws of
general application affecting or relating to the enforcement of creditors’
rights generally and (ii) is subject to general principles of equity, whether
considered in a proceeding at law or in equity.

(b) No Conflicts. No filing with, and no permit, authorization, consent, or
approval of, any Governmental Authority is necessary for the execution by the
Stockholder of this Agreement or the performance by the Stockholder of its
obligations hereunder. None of the execution and delivery by the Stockholder of
this Agreement, the performance by the Stockholder of its obligations hereunder
(i) conflict with or result in any breach of any organizational documents
applicable to the Stockholder, (ii) result in a violation or breach of, or
constitute (with or without notice or lapse of time or both) a default (or give
rise to any third party right of termination, cancellation, material
modification or acceleration) under any of the material terms, conditions or
provisions of any note, loan agreement, bond, mortgage, indenture, license,
contract, commitment, arrangement, understanding, agreement, or other instrument
or obligation of any kind to which the Stockholder is a party or by which the
Stockholder or any of the Stockholder’s properties or assets may be bound, or
(iii) materially violate any order, writ, injunction, decree, judgment, order,
statute, rule, or regulation applicable to the Stockholder or any of the
Stockholder’s properties or assets.

(c) Ownership of Shares. The Stockholder (i) is the record or beneficial owner
of the Shares indicated on Schedule A of this Agreement, all of which are free
and clear of any liens, adverse claims, charges, security interests, pledges or
options, proxies, voting trusts or agreements, or any other third party rights
or encumbrances whatsoever (“Encumbrances”) (except any Encumbrances arising
under Applicable Law or arising hereunder), (ii) is the owner of options that
are exercisable for the number of Shares indicated on Schedule A of this
Agreement, all of which options and Shares issuable upon the exercise of such
options are free and clear of any Encumbrances (except any Encumbrances arising
under Applicable Law or arising hereunder), and (iii) does not own, beneficially
or otherwise, any securities of the Company other than the Shares, options to
purchase Shares, and Shares issuable upon the exercise of such options,
indicated on Schedule A of this Agreement.

 

-4-



--------------------------------------------------------------------------------

(d) Absence of Litigation. As of the date hereof, there is no action, suit,
investigation or proceeding pending against, or, to the knowledge of the
Stockholder, overtly threatened against or affecting, the Stockholder or any of
its, his or her properties or assets (including the Shares) that could
reasonably be expected to impair the ability of the Stockholder to perform its,
his or her obligations hereunder.

(e) No Finder’s Fees. Except as described in the Merger Agreement, no broker,
investment banker, financial advisor or other person is entitled to any
broker’s, finder’s, financial advisor’s or other similar fee or commission in
connection with the transactions contemplated by the Merger Agreement or this
Agreement based upon arrangements made by the Stockholder.

(f) Reliance by Parent. The Stockholder understands and acknowledges that Parent
is entering into the Merger Agreement in reliance upon the Stockholder’s
execution and delivery of this Agreement.

9. No Solicitation; Notification.

(a) No Solicitation. The Stockholder understands and acknowledges the
obligations of the Company under Section 6.5 of the Merger Agreement and agrees
that the Stockholder (solely in the Stockholder’s capacity as such) shall not,
and shall not authorize any investment banker, attorney or other advisor or
representative retained by the Stockholder to, directly or indirectly, take any
action or omit to take any action in contravention of such obligations.

(b) Notice of Certain Events. The Stockholder agrees to notify Parent within a
reasonable time (but in any event within two (2) Business Days) of any
development occurring after the date hereof that causes, or that would
reasonably be expected to cause, any breach of any of the representations and
warranties of the Stockholder set forth herein.

10. Insider Information. The Stockholder acknowledges that, in its, his or her
position with the Company, it, he or she has become privy to material non-public
information related to Parent.

11. Merger Agreement. The Stockholder acknowledges that he, she or it has
received and reviewed a copy of the Merger Agreement. The Stockholder has
adequate information concerning the business and financial condition of the
Company and Parent to make an informed decision regarding the Merger Agreement,
the Merger and the execution of this Agreement, and has independently, without
reliance upon Parent, Merger Subsidiary One or Merger Subsidiary Two and based
on such information as the Stockholder has deemed appropriate, made its own
analysis and decision to enter into this Agreement. The Stockholder acknowledges
that Parent, Merger Subsidiary One and Merger Subsidiary Two have not made and
do not make any representation or warranty, whether express or implied, of any
kind or character except as expressly set forth in this Agreement. The
Stockholder acknowledges that the agreements contained herein with respect to
the Shares by the Stockholder are irrevocable.

12. Public Disclosure. The Stockholder shall not make any public statements that
are intended, or could reasonably be expected to, materially impede, interfere
with, delay, postpone, discourage or adversely affect the Merger or the Company
Stockholders’ approval thereof without the express written consent of Parent,
except as required by law. The preceding sentence is not intended to prevent the
Stockholder from discussing the transactions contemplated herein with its, his
or her family members, beneficiaries, partners, members, shareholders,
directors, officers, agents, affiliates or advisors, as applicable.

 

-5-



--------------------------------------------------------------------------------

13. Disclosure. Parent is permitted to publish and disclose in all documents and
schedules filed with the Securities and Exchange Commission, and any press
release or other disclosure document that Parent determines to be necessary or
desirable in connection with the Merger and any transactions related to the
Merger, the Stockholder’s identity and ownership of Shares and the nature of the
Stockholder’s commitments, arrangements and understandings under this Agreement;
provided that, Parent shall provide the Stockholder, the Company and Dechert
LLP, Company counsel, reasonable opportunity to review and comment on such
disclosure and Parent shall give reasonable consideration to any comments made
by the Stockholder, the Company or Dechert LLP.

14. Further Assurances. Subject to the terms and conditions of this Agreement,
(a) the Stockholder shall use commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things reasonably
necessary to fulfill such Stockholder’s obligations under this Agreement and
(b) Parent shall use commercially reasonable efforts to take, or cause to be
taken all actions and to do, or cause to be done, all things reasonably
necessary to fulfill its obligations under this Agreement.

15. Termination. This Agreement and the Proxy shall terminate and shall have no
further force or effect as of the Expiration Date. Notwithstanding the
foregoing, nothing set forth in this Section 15 or elsewhere in this Agreement
shall relieve either party hereto from liability, or otherwise limit the
liability of either party hereto, for any material breach, prior to the
Expiration Date, of any covenant contained in this Agreement.

16. Miscellaneous.

(a) Successors and Assigns. All covenants and agreements and other provisions
set forth in this Agreement and made by or on behalf of any of the parties
hereto shall bind and inure to the benefit of the successors, heirs and
permitted assigns of such party, whether or not so expressed. None of the
parties may assign, transfer or delegate any of their respective rights or
obligations under this Agreement, by operation of law or otherwise, without the
consent in writing of the Parent and the Stockholder provided, that (i) Parent
may, without obtaining the prior written consent of the Stockholder, assign any
of its rights, or delegate any of its obligations under this Agreement to any
affiliate of Parent to which Parent has assigned its rights under, and in
accordance with, the Merger Agreement, provided, that such affiliate agrees in
writing, reasonably satisfactory in form and substance to the Stockholder, to be
bound by all of the terms of this Agreement, and (ii) the Stockholder may,
without obtaining the prior written consent of Parent, assign any of its rights,
or delegate any of its obligations under this Agreement to (X) any successor of
the Stockholder by merger or otherwise, or (Y) the purchaser of all or
substantially all of the assets (if such assets include all of the Shares) of
the Stockholder and the purchaser agrees in a writing, reasonably satisfactory
in form and substance to Parent, to be bound by all of the terms of the
Agreement; and provided further, that such assignment or delegation has been
made in good faith and has not been made for the purpose of avoiding or
frustrating any of the assigning or delegating party’s obligations hereunder. No
such assignment or delegation shall constitute or result in a release of the
assigning or delegating party from any of its obligations under this Agreement,
and following any such assignment or delegation, the assigning or delegating
party shall remain jointly and severally liable with the assignee or delegee for
any breach of the Agreement by the assignee or delegee. Each of Parent and the
Stockholder shall execute such acknowledgements of such assignments in such
forms as the other may from time to time reasonably request. Any purported
assignment or delegation of rights or obligations in violation of this
Section 16(a) shall be void and of no force or effect.

 

-6-



--------------------------------------------------------------------------------

(b) Amendments; No Waiver. Subject to applicable law, any provision of this
Agreement may be amended or waived, but only if such amendment or waiver is in
writing and signed, in the case of an amendment, by each of the parties hereto,
or in case of a waiver, by each party against whom the waiver is to be
effective. No course of dealing and no failure or delay on the part of any party
hereto in exercising any right, power or remedy conferred by this Agreement
shall operate as a waiver thereof or otherwise prejudice such party’s rights,
powers and remedies. The failure of any of the parties to this Agreement to
require the performance of a term or obligation under this Agreement or the
waiver by any of the parties to this Agreement of any breach hereunder shall not
prevent subsequent enforcement of any term or obligation or be deemed a waiver
of any subsequent breach hereunder. No single or partial exercise of any right,
power or remedy conferred by this Agreement shall preclude any other or further
exercise thereof or the exercise of any other right, power or remedy.

(c) Specific Performance. The parties hereto agree that irreparable damage would
occur to the parties in the event that the provisions contained in this
Agreement were not performed by the other parties in accordance with its
specific terms or were otherwise breached by the other parties. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions, without the posting of any bond, to prevent breaches of this
Agreement by the other parties and to enforce specifically the terms and
provisions of this Agreement in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which the
parties are entitled at law or in equity.

(d) Notices. All notices, requests, demands, consents and other communications
necessary or required under this Agreement shall be delivered by hand or sent by
registered or certified mail, return receipt requested, by overnight prepaid
courier or by facsimile (receipt confirmed):

if to Parent, Merger Subsidiary One and Merger Subsidiary Two:

Atheros Communications, Inc.

5480 Great America Parkway

Santa Clara, CA 95054

Attention: Craig H. Barratt

Facsimile: (408) 738-2849

if to Company:

Intellon Corporation

5955 T.G. Lee Blvd.

Orlando, FL 32822

Attention: Charles Harris

Facsimile: (407) 428-2871

if to the Stockholder, to the address set forth on the signature page hereto.

All such notices, requests, demands, consents and other communications shall be
deemed to have been duly given or sent three days following the date on which
mailed, or one (1) day following the date mailed if sent by overnight courier,
or on the date on which delivered by hand or by facsimile transmission (receipt
confirmed), as the case may be, and addressed as aforesaid.

 

-7-



--------------------------------------------------------------------------------

(e) Third Parties. Except as specifically set forth or referred to herein,
nothing herein expressed or implied is intended or shall be construed to confer
upon or give to any Person, other than the parties hereto and their permitted
successors and assigns, any rights or remedies under or by reason of this
Agreement or any other certificate, document, instrument or agreement executed
in connection herewith nor be relied upon other than the parties hereto and
their permitted successors or assigns.

(f) Governing Law. This Agreement, and all matters arising out of or relating to
this Agreement and any of the transactions contemplated hereby, including,
without limitation, the validity hereof and the rights and obligations of the
parties hereunder, shall be construed in accordance with and governed by
Delaware Law (without giving effect to the conflicts of laws provisions
thereof). Unless otherwise explicitly provided in this Agreement, any action,
claim, suit or proceeding relating to this Agreement or the enforcement of any
provision of this Agreement shall be brought or otherwise commenced in any state
or federal court located in the State of Delaware. Each party hereto
(i) expressly and irrevocably consents and submits to the jurisdiction of each
such court, and each appellate court located in the State of Delaware, in
connection with any such proceeding; (ii) agrees that each such court shall be
deemed to be a convenient forum; and (iii) agrees not to assert, by way of
motion, as a defense or otherwise, in any such proceeding commenced in any such
court, any claim that such party is not subject personally to the jurisdiction
of such court, that such proceeding has been brought in an inconvenient forum,
that the venue of such proceeding is improper or that this Agreement or the
subject matter of this Agreement may not be enforced in or by such court.

(g) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

(h) Entire Agreement. This Agreement, the Proxy and the documents and
instruments and other agreements between the parties hereto as contemplated by
or referred to herein, and other Exhibits hereto constitute the entire agreement
between the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.

(i) Severability. In the event that any one or more of the provisions contained
herein is held invalid, illegal or unenforceable in any respect for any reason
in any jurisdiction, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions hereof shall
not be in any way impaired or affected, it being intended that each of parties’
rights and privileges shall be enforceable to the fullest extent permitted by
Applicable Law, and any such invalidity, illegality and unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. If any court of competent jurisdiction determines that any
provision of this Agreement is invalid, illegal or unenforceable, such court has
the power to fashion and enforce another provision (instead of the provision
held to be invalid, illegal or unenforceable) that is valid, legal and
enforceable and carry out the intentions of the parties hereto under this
Agreement and, in the event that such court does not exercise such power, the
parties hereto shall negotiate in good faith in an attempt to agree to another
provision (instead of the provision held to be invalid, illegal or
unenforceable) that is valid, legal and enforceable and carries out the parties’
intentions to the greatest lawful extent under this Agreement.

(j) Interpretation. For purposes of this Agreement, the following rules of
interpretation apply:

(i) Descriptive Headings. The headings of the sections and paragraphs of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be part of this Agreement.

 

-8-



--------------------------------------------------------------------------------

(ii) Calculation of Time Period. When calculating the period of time before
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period is excluded. If the last day of such period is a non-Business Day,
the period in question ends on the next succeeding Business Day.

(iii) Section and Similar References. Unless the context otherwise requires, all
references in this Agreement to any “Section,” “Schedule” or “Exhibit” are to
the corresponding Section, Schedule or Exhibit of this Agreement.

(iv) Whenever the words “include,” “includes” or “including” are used in this
Agreement they shall be deemed to be followed by the words “without limitation.”
As used in this Agreement, the term “affiliate” shall have the meaning set forth
in Rule 12b-2 promulgated under the Exchange Act.

(k) Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
the expenses.

(l) Counterparts; Execution. This Agreement may be executed in counterparts and
the exchange of signature pages to this Agreement (in counterparts or otherwise)
by facsimile transmission or other electronic transmission (including in the
form of a .PDF file) shall be sufficient to bind the parties to the terms and
conditions of this Agreement. The Stockholder is signing this Agreement for
itself and each of its affiliated parties whose Shares are deemed to be
beneficially owned by the Stockholder for purposes of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed or caused this Agreement to be
executed by their respective duly authorized officers, to be effective as of the
date first above written.

 

ATHEROS COMMUNICATIONS, INC.

   

STOCKHOLDER:

     

[            ]

By:  

 

    By:  

 

Name:  

 

    Name:   Title:  

 

    Address:  

ICEMAN ACQUISITION ONE CORPORATION

      By:  

 

      Name:  

 

      Title:  

 

     

ICEMAN ACQUISITION TWO LLC

      By:  

 

      Name:  

 

      Title:  

 

     

SIGNATURE PAGE TO SUPPORT AGREEMENT



--------------------------------------------------------------------------------

Schedule A

Shares Beneficially Owned

 

Name of Stockholder

 

Number of Shares

 

Class of Stock

 

SA-1



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned stockholder (the “Stockholder”) of Intellon Corporation, a
Delaware corporation (the “Company”), hereby irrevocably (to the fullest extent
permitted by law) appoints the directors on the Board of Directors of Atheros
Communications, Inc., a Delaware corporation (“Parent”), and each of them, as
the sole and exclusive attorneys and proxies of the undersigned, with full power
of substitution and resubstitution, to vote and exercise all voting and related
rights (to the full extent that the undersigned is entitled to do so) with
respect to all of the shares of capital stock of the Company that now are or
hereafter may be beneficially owned by the undersigned, and any and all other
shares or securities of the Company issued or issuable in respect thereof on or
after the date hereof (collectively, the “Shares”), in accordance with the terms
of this Irrevocable Proxy until the Expiration Date (as defined below). Upon the
undersigned’s execution of this Irrevocable Proxy, any and all prior proxies
given by the undersigned with respect to any Shares are hereby revoked and the
undersigned agrees not to grant any subsequent proxies with respect to the
Shares until the Expiration Date.

This Irrevocable Proxy is irrevocable to the fullest extent permitted by law, is
coupled with an interest and is granted pursuant to that certain Support
Agreement of even date herewith by and among Parent, Merger Subsidiary One,
Merger Subsidiary Two (as defined below) and the undersigned stockholder (the
“Support Agreement”), and is granted in consideration of Parent entering into
that certain Agreement and Plan of Merger of even date herewith (the “Merger
Agreement”), among Parent, Iceman Acquisition One Corporation, a Delaware
corporation and a wholly owned subsidiary of Parent (“Merger Subsidiary One”),
Iceman Acquisition Two LLC, a Delaware limited liability company and a wholly
owned subsidiary of Parent (“Merger Subsidiary Two”) and the Company. The Merger
Agreement provides for the merger of Merger Subsidiary One with and into the
Company in accordance with its terms (the “First Step Merger”).

As used herein, the term “Expiration Date” shall mean the earlier to occur of
(i) such date and time as the Merger Agreement shall have been terminated for
any reason and (ii) such date and time as the First Step Merger shall become
effective in accordance with the terms and provisions of the Merger Agreement.

All capitalized terms that are used but not defined herein shall have the
respective meanings ascribed to them in the Support Agreement.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents) at every annual, special, adjourned or postponed meeting of
stockholders of the Company and, in the event the Company determines to solicit
written consents in lieu of any such meeting, in every such written consent:
(i) in favor of the Merger, the adoption, execution and delivery by the Company
of the Merger Agreement and the approval of the terms thereof, and each of the
actions contemplated by the Merger Agreement and this Agreement and any actions
required in furtherance hereof or thereof; (ii) against approval of any proposal
made in opposition to, or in competition with, consummation of the Merger or any
other transactions contemplated by the Merger Agreement; and (iii) against any
of the following actions (other than those actions that relate to the Merger and
any other transactions contemplated by the Merger Agreement): (A) any merger,
consolidation, business combination, sale of assets, reorganization or
recapitalization of the Company or any subsidiary of the Company with any party,
(B) any sale, lease or transfer of any significant part of the assets of the
Company or any subsidiary of the Company, (C) any reorganization,
recapitalization, dissolution, liquidation or winding up of the Company or any
subsidiary of the Company, (D) any material change in the capitalization of the

 

A-



--------------------------------------------------------------------------------

Company or any subsidiary of the Company, or the corporate structure of the
Company or any subsidiary of the Company, or (E) any other action or agreement
that is intended, or could reasonably be expected to, impede, interfere with,
delay, postpone, discourage or adversely affect the Merger or any other
transactions contemplated by the Merger Agreement or the Voting Agreement. The
undersigned agrees that the Shares that are entitled to be voted shall be voted
(or cause to be voted) as set forth in this paragraph whether or not the
undersigned’s vote, consent or other approval is sought on only one or any
combination of the matters set forth in (i)-(iii) above and at any time
following the date hereof.

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter. The Stockholder may vote the Shares on all other matters.

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date.

 

Dated:                     , 2009   STOCKHOLDER:   [NAME]   By:  

 

  Name:     Address:  

 

A-